United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rosenberg, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Earnest Hill, for the appellant
Office of Solicitor, for the Director

Docket No. 07-224
Issued: July 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2006 appellant filed a timely appeal from the October 19, 2006 decision
of the Office of Workers’ Compensation Programs to rescind acceptance of his claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to rescind acceptance of
appellant’s claim.
FACTUAL HISTORY
On December 13, 2005 appellant, then a 57-year-old customer service supervisor, filed a
traumatic injury claim, Form CA-1, alleging that he dislocated his shoulder and sustained back
and neck injuries on December 10, 2005 when a shelf fell on him. He stated that he was “sitting
[and] bending over filing papers” when a six-foot tall and eight-foot long shelf fell on top of him.
Postmaster Elias Olvera, appellant’s supervisor, controverted his claim on the grounds
that fact of injury was in question. He stated that the day before the alleged injury he confronted

appellant with complaints about his timekeeping practices that had been raised by his
subordinates and informed appellant that he should not conduct timekeeping until further notice.
Mr. Olvera then instructed appellant to report to work the following day, which he was not
scheduled to work, to instruct another supervisor, Brian Boxie, on conducting timekeeping for
rural letter carriers. At 11:28 a.m. the following day he received a call from Mr. Boxie
informing him that a shelf in the basement had fallen on appellant. When Mr. Olvera arrived at
the employing establishment at 11:55 a.m., appellant was being placed in an ambulance.
Mr. Boxie told him that appellant had gone down to the basement to file two weeks worth of
“blue folders.” He had been downstairs for approximately 45 minutes when he called Mr. Boxie
from his cell phone to tell him that a shelf had fallen on him. Mr. Boxie found appellant in the
file room with a shelf partially covering his legs and with the assistance of another employee, he
removed the shelf. When he complained of shoulder pain, an ambulance was called. After
appellant was taken to the hospital, Mr. Olvera took photographs of the file room and had
Mr. Boxie lie down to show him how appellant was found. Mr. Olvera questioned appellant
about the accident by telephone on Monday, December 12, 2005. Appellant told him he was
sitting in a chair and filing the blue folders in chronological order when he heard a crackle and
the shelf fell on him before he could get out of the way. Mr. Olvera noted that there were no
blue folders on the floor to corroborate appellant’s statement.
On December 10, 2005 emergency room physician Dr. Karen Richardson, a Boardcertified family practitioner, diagnosed neck and back contusions, prescribed pain medication
and instructed appellant to visit his physician within two to three days. She removed him from
work until he was released by his physician. On December 19, 2005 appellant’s physician,
Dr. Joseph Valdez, a Board-certified family practitioner, removed him from work until at least
January 27, 2006.
On January 5, 2006 the Office informed appellant that he had not submitted sufficient
evidence to establish that the alleged incident occurred or that it had caused the claimed injuries.
Appellant responded on January 18, 2006 with a written statement and medical reports from
Dr. Valdez. He stated that he was in the basement to file two weeks of folders into a storage
crate. Appellant heard a noise and realized the shelf was falling. He tried to hold the shelf up,
but could not because he was in a seated position and could only grab it three quarters of the way
down. Appellant stated that he was pinned under the shelf, which had partially dislocated his
shoulder as it fell on him and he could not get up. He called for help and two employees came to
lift the shelf off of him and remove some of the objects that had fallen on him. In response to
questions by the Office, appellant stated that he had previously dislocated his shoulder in 1967
and had undergone a surgery to correct it at that time, but had no history of back or neck injuries.
In a December 15, 2005 report, Dr. Valdez stated that appellant was hit on the left side of
his head, shoulders and back by a shelf full of books and papers that trapped him for several
minutes. Appellant was placed in a neck brace and transported to the emergency room where
diagnostic images of his cervical spine revealed no evidence of neck fracture. Dr. Valdez found
that appellant had pain and reduced range of motion in his left shoulder and lumbar spine and
had pain and spasms in the flanks bilaterally and paravertebral musculature of the lumbar spine.
He diagnosed cervicolumbar sprain, left acromioclavicular (AC) joint sprain and left shoulder
contusion. On December 23, 2005 Dr. Valdez reported that appellant was experiencing constant
moderately severe low back pain that was aggravated by repetitive bending and forward flexion.

2

He stated that appellant’s left shoulder had been in pain with movement since he dislocated it
and maneuvered it back into position during the accident. Dr. Valdez updated his diagnosis to
sprain on the left shoulder and lumbar areas.
The Office also received the ambulance crew’s emergency medical service care report,
which indicated that appellant reported pain and tenderness in his upper back, neck and left arm
when they arrived at the employing establishment on December 10, 2005. The report stated that
appellant was sitting on a rolling chair with his back to the shelves when they collapsed,
impacting his upper back, causing him to fall and pinning his legs. When the ambulance crew
arrived, he was lying supine on the floor. Appellant told them that he had not lost consciousness.
He was placed on a spine board and fitted with a cervical collar for transportation to the
emergency room.
By decision dated February 10, 2006, the Office accepted appellant’s claim for
strains/sprains of the neck, lumbar region and left shoulder.
On February 15, 2006 the employing establishment submitted the report of an
investigation into the allegations that appellant had fraudulently adjusted employee work hours
to avoid payment of overtime and that he staged the accident that resulted in his claimed injuries.
Mr. Olvera requested the investigation because he believed that appellant feared losing his job
over the fraudulent timekeeping allegations and had staged that accident to obtain workers’
compensation benefits. The investigators concluded that appellant had made “numerous
adjustments to reduce reported hours of several employees” and that the “physical evidence at
the scene of [appellant’s] reported accident on December 10, 2005 contradicted his account of
what happened.”
In a December 12, 2005 sworn statement, Mr. Boxie stated that on the day of the accident
appellant arrived at the employing establishment at approximately 8:30 a.m. to teach him how to
do rural letter carrier time reports. He was busy with other activities when appellant arrived and
did not see him again until 9:30 a.m., when he began using the computer on the workroom floor
to enter rural time. Because Mr. Boxie needed to use the computer to finish his daily reports, he
told appellant to log off and informed him that he would need to return in two weeks to train him
on the entire rural timekeeping process. At 10:30 a.m. appellant told Mr. Boxie that he was
going to the basement to file the blue daily folders for the previous two weeks and go through
some records. At approximately 11:20 a.m. he used his cell phone to call the office telephone
and told Mr. Boxie that he was hurt and needed help. Mr. Boxie found him on the floor at the far
end of the basement storage room with his feet underneath the fallen shelf and his head toward
the door. He noted that appellant was lying on top of records that were strewn all over the floor
and complaining of pain in his shoulder and back. Mr. Boxie pushed the shelf off of appellant’s
leg and moved some of the papers to the side. He called Mr. Olvera and an ambulance and had
another employee stay with appellant until it arrived.
On December 12, 2005 the investigators examined the basement storage room where
appellant was found. They noted that Mr. Boxie told them that he had not moved anything since
the accident. The investigators found blue folders dated November 22 to December 9, 2005
sitting on a chair in the hallway outside of the storage room and noted that a large cardboard box
between the door and the fallen shelving unit contained older blue folders. They stated that it

3

would have taken only a few minutes to place the more recent blue folders in the storage box, not
the 45 minutes that appellant was downstairs. The investigators noted that only the end of the
shelving unit closest to the doorway had fallen because the back end was wedged against another
storage unit. They found that the plastic tubs and boxes which were previously on top of the
shelf had fallen backwards against the wall. The investigators stated that, if the shelf had
collapsed the way appellant alleged, the items on the top shelf would have slid toward the end
that fell. They found that the boxes’ actual location suggested that the top shelf had moved
suddenly away from the wall. The bottom two shelves were positioned in front of the shelving
unit rather than being flattened underneath the upper shelves as they fell. Handprints found on
the edges of the shelves indicated that they might have been intentionally pulled forward. The
investigators found that files were scattered haphazardly on the floor and not in a pattern that
would be expected if they spilled from falling boxes and tubs. They stated that appellant’s
location, with his feet under the bottom shelf near the back of the room, was not consistent with
his statement that he was filing into the storage box, which was closer to the doorway. The
investigators found that these facts indicated that documents from the shelf were intentionally
spread on the floor before appellant lay on them.
On January 4, 2006 the investigators interviewed appellant. They reported that he told
them that he filed records in the basement two to three times a week. On the day of the accident,
appellant was sitting bent over on a rolling chair filing into a box that was a quarter of the way
into the room. He stated that he had been there for 10 to 15 minutes when the shelves, which
were filled with old records, auto parts and other items, collapsed on him. Appellant told them it
happened before he could move and that he did not remember what happened after that. He
stated that he could not move because the shelf was covering him, but did not remember the
position in which he was lying on the floor after they fell. When asked why his finger prints
would be on the edge of the shelf, he replied that they could be all over the employing
establishment.
The investigators provided the reports from x-rays and a computerized tomography scan
conducted at the hospital on the day of the accident. These diagnostic tests revealed varying
degrees of degenerative changes throughout the spine and left shoulder, but provided no
evidence of acute fracture, subluxation or prevertebral soft-tissue swelling. Dr. Jeffrey Zatorski
reviewed these reports on December 10, 2005 and found that they presented no evidence of acute
findings or active disease.
On March 15, 2006 Dr. Valdez reported that appellant continued to experience
moderately severe pain in the left shoulder and low back. He stated that magnetic resonance
imaging (MRI) scans conducted on March 9, 2006 revealed disc bulges at L4-5, L3-4 and L5-S1
and tears of the posterior and anterior labial quadrants of the left shoulder, with mild to moderate
synovitis and edema.
By decision dated April 10, 2006, the Office rescinded acceptance of appellant’s claim on
the ground that the prior acceptance was erroneous. It found that the investigative report
conducted by the employing establishment successfully controverted appellant’s version of the
facts surrounding his alleged injury.

4

The Office subsequently received a March 27, 2006 report from Dr. Victor Van Phan, a
Board-certified osteopathic orthopedic surgeon, regarding appellant’s left shoulder condition.
He noted that the left shoulder had significant loss of motion, significant crepitus with passive
range of motion and some tenderness along the anterior shoulder joint and AC joint. Dr. Phan
reviewed appellant’s March 9, 2006 MRI scan and found that it showed degenerative changes of
the glenohumeral joint and the posterior and anterior labrums, mild edema changes and
osteophyte formation on the glenoid. He opined that appellant’s shoulder pain was caused by
significant degenerative changes that may have been exacerbated by the December 10, 2005
accident.
On March 27, 2006 appellant was also seen by Dr. Jeremy Wang, a neurosurgeon, for a
low back pain consultation. He reported that his back pain began at the time of the accident and
had not improved. On examination Dr. Wang found pain with facet loading maneuvers,
tenderness over the facets at L4-5 and bilateral paraspinal muscle spasms. He reviewed the
March 9, 2006 lumbar MRI scan and noted desiccation at the L4-5 interspace, stenosis with
lateral recess stenosis and facet arthropathy at L4-5 and a left T12-L1 epidural, which may be fat.
After reviewing the diagnostic reports and conducting a physical examination, Dr. Wang could
not determine whether the cause of the lower back pain was lumbar myofascial pain syndrome,
facet arthropathy or lumbar strain.
On April 26, 2006 appellant requested an oral hearing. He contended that the postal
inspector’s findings were “completely wrong.” Appellant stated that, at the time of the accident,
he was sitting about two feet from the shelf. When the shelf hit him, he heard his shoulder pop.
Appellant then grabbed onto it and heard it pop again. He stated that the shelf was on him “from
the waist up,” and that he could not move it because it was too heavy and his neck, back and
shoulder were in pain.1 When Mr. Boxie arrived to help him, he removed some debris from off
of appellant and attempted to lift the shelf, but, finding it too heavy, was required to get another
coworker to help him. Appellant stated that his coworkers moved the shelf and debris enough to
relieve the weight and that the emergency response personnel finished removing the shelf and
then transported him to the hospital.
By decision dated August 4, 2006, the Office hearing representative reversed the Office’s
April 10, 2006 decision, finding that the case was “not in a posture for hearing as the Office
failed to accord due process in rescinding the accepted claim.” He noted that the Office did not
provide proper notice of the proposed rescission before terminating appellant’s benefits on
April 10, 2006.
On August 24, 2006 the Office issued a notice of proposed termination on the grounds
that the evidence submitted by the employing establishment successfully disputed his claimed
facts of injury. It found that the evidence in the record established that appellant had been found
lying on his back with the shelf covering only his lower leg and knees. The Office noted that the
dispersal of the objects fallen from the shelves was not consistent with appellant’s version of
events and pointed instead to the shelf being abruptly moved. Appellant was given 30 days to
submit additional evidence and arguments. He did not respond in the allotted time.
1

The Board notes that appellant previously alleged that his lower extremities were under the shelf, not his torso
and upper extremities.

5

By decision dated October 19, 2006, the Office finalized its rescission of acceptance of
appellant’s claim.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, the Office later decides
that it erroneously accepted a claim.2 The Office’s regulation on rescission states: “If the
Director determines that a review of the award is warranted (including, but not limited to
circumstances indicating a mistake of fact or law or changed conditions), the Director (at any
time …) may modify, rescind, decrease or increase compensation previously awarded, or award
compensation previously denied.”3 The Board has held that the power to annul an award of
compensation is not an arbitrary one and only be set aside in the manner provided by the
compensation statute.4
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by the preponderance of the reliable, probative and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that the employee sustained an injury in the performance of duty, but the employee’s statements
must be consistent with the surrounding facts and circumstances and his subsequent course of
action. An employee has not met his burden of proof when there are such inconsistencies in the
evidence as to cast serious doubt upon the validity of the claim.5 An employee’s statement
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.6
ANALYSIS
On February 10, 2006 the Office accepted appellant’s traumatic injury claim for sprains
of the neck, lumbar region and left shoulder. On October 19, 2006 the Office rescinded
acceptance of his claim on the basis that the evidence established that the injuries did not occur
in the manner alleged. To meet its burden of proof to rescind in this case, the Office must
establish that the previously accepted incident did not occur as alleged.7
The Board finds that the Office met its burden of proof to establish that the December 10,
2005 incident did not occur as alleged. Appellant alleged that he sustained injury when a
2

Alfonso Martinisi, 33 ECAB 841 (1982); Jack W. West, 30 ECAB 909 (1979).

3

20 C.F.R. § 10.610.

4

Linda L. Newbrough, 52 ECAB 323 (2001) (“[t]o justify rescission of acceptance, the Office must establish that
its prior acceptance was erroneous based on new or different evidence or through new legal argument and/or
rationale”).
5

Joseph A. Fournier, 35 ECAB 1175 (1984).

6

Caroline Thomas, 51 ECAB 451 (2000).

7

See Deborah S. Stein, 56 ECAB __ (Docket No. 04-750, issued April 26, 2005).

6

basement shelf collapsed on him while he was sitting in a chair and filing folders. While
employee statements regarding alleged injuries are generally entitled to great probative value, the
Board finds that appellant’s statements were refuted by probative evidence and were not
consistent with the surrounding facts and circumstances.
Appellant alleged that on December 10, 2005 he went to the basement to file two weeks
worth of blue folders into a crate and that he had been filing for 10 to 15 minutes when the
shelves behind him collapsed on him. This statement is inconsistent with the sworn statement of
Mr. Boxie, who stated that appellant was in the basement for 45 minutes. According to
Mr. Boxie, appellant had informed him at 10:30 a.m. that he was going to file blue folders in the
basement but did not call asking for help until 11:20 a.m. Appellant’s statement is also
inconsistent with the sworn statement of Mr. Olvera, who noted that no blue folders were on the
floor of the storage room after the accident. Additionally, his version of events is inconsistent
with the fact that two weeks worth of blue folders, from November 22 to December 9, 2005,
were found on a chair outside of the storage room.
Appellant alleged that the falling shelf hit his neck, back and left shoulder as it fell and
that he was covered by the shelf from the waist down. He stated that he was unable to move the
shelves or get free of them because of their weight and his injuries. When Mr. Boxie found
appellant, he was lying face up on the floor with the shelves covering only the lower part of his
legs. Appellant told the ambulance crew that he had not lost consciousness, but told the
investigators that he could not remember what happened after the shelf fell on him or how he
was lying on the ground. While he was diagnosed with contusions of the neck and back on
December 10, 2005, his statements regarding the alleged incident were inconsistent enough to
cast serious doubt on the validity of his claim. The Board, therefore, finds that appellant’s
statements are not entitled to great probative value.
The Board finds that the evidence presented by the employing establishment is sufficient
to establish that the incident did not occur as alleged. In rescinding acceptance of the claim, the
Office relied on the facts and analysis found in a report from the employing establishment dated
February 15, 2006, which documented the physical condition of the room following the accident
and contained the sworn statement of appellant’s coworker.
The investigators from the employing establishment examined the basement storage room
the Monday after the alleged accident. Mr. Boxie informed them that he had not moved anything
in the room following the accident. The investigators found that only one side of the shelving
unit had fallen because the other side was wedged against another storage unit. They found that
the files and items on the floor were scattered in a haphazard manner and were not in a pattern
that was consistent with falling from a shelf. The investigators stated that the position in which
appellant was found, with his feet under the bottom shelf near the back of the room, was not
consistent with his statement that he was filing into the storage box, which was closer to the
doorway. They also noted that Mr. Boxie stated that appellant was lying on top of files and
papers from the shelf. The investigators found that these facts indicated that documents from the
shelf were intentionally spread on the floor before appellant lay on them.
The investigators also found evidence that the shelves had been intentionally pulled
forward rather than collapsing, as appellant had alleged. They noted that boxes that were on the

7

top of the shelves had fallen backwards against the wall, which was evidence that the top of the
shelf had moved quickly away from the wall. The investigators stated that if the shelf had
collapsed, the boxes would have slid down toward the side of the shelf that came away from the
wall. They noted that the bottom shelves were not crushed by the falling upper shelves, but were
positioned in front of them. The investigators also found handprints on the shelf that were
consistent with the shelf being pulled away from the wall.
The Board finds that the record contains substantial and probative positive evidence
confirming that the December 10, 2005 injury did not occur as alleged.
CONCLUSION
The Board finds that the Office met its burden of proof to rescind its acceptance of
appellant’s claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2006 is affirmed.
Issued: July 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

